The Honorable Bob Watts State Representative Route 1, Box 125 Harrison, AR  72601
Dear Representative Watts:
This is in response to your request for an opinion on the following question:
          Whose responsibility and obligation is it to pick up city prisoners located outside the county and transport them back into the county for housing in the city jail facility?
You note that this question arises when the sheriff's office is asked to leave the county and pick up a city prisoner and transport that prisoner back into the county for the city, to be housed in the city jail facility.
The answer to your question may turn on the particular facts in each case.  As a general matter, the sheriff has a duty to "[e]xecute all process directed to him by legal authority." A.C.A. 14-14-1301(a)(5)(B)(ii).  See also Miller County v. Magee,177 Ark. 752, 7 S.W.2d 973 (1928).  Arkansas Code of 1987 Annotated 16-17-224 must, however, also be considered wherein it states:
          (b)  Where an arrest for a violation of state law committed within the township wherein the court sits is made upon a warrant filed by the prosecuting attorney or his deputy, such warrant to arrest shall be directed to the constable of the township or the sheriff of the county wherein the court sits. Where a warrant for arrest is issued for a violation of state law committed outside the township wherein the court sits but in a county subject to this subchapter, upon an information filed by the prosecuting attorney or his deputy, the warrant of arrest shall be directed to the sheriff of the county, and all other process in the proceeding shall be directed to the sheriff.  However, any sheriff or constable of any township in a county subject to this subchapter may arrest an offender for a violation of any state law committed anywhere in the county and may bring the offender before the municipal court for trial, and that officer shall serve all process in the cause.  (c) The chief of police and his assistants shall serve all process for violations of city ordinances of the city wherein the municipal court sits and shall serve all criminal process for violations of state laws inside the city limits of a city subject to this subchapter, where the arrest is made by a police officer of the city or the information is filed by the city attorney of the city.
The facts of each case, and particularly the type of violations(s) involved, must therefore be considered.  The sheriff may be required to serve all process in the case, if it falls under one of the above provisions.  A conclusive answer to your question is not possible, however, without reference to a specific set of circumstances.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.